El Juez Asociado Sr. HerNÁndez
emitió la opinión del tribunal.
Denunciado Jacinto Urbino por hurto de un caballo, se le exigió fianza por trescientos dollars para que permane-ciera en libertad, y esa fianza fué prestada en 14 de marzo del año próximo pasado, por Guadalupe Cruz y GregObio ó *72Jorge Rivera, (con ambos nombres se le designa en el récord) quienes se obligaron.á responder de qne sn fiado comparece-ría ante la Corte de Distrito .de Guayama ó ante cualquier otro tribunal, en virtud de citación que se le hiciera, y de que también comparecería al pronunciamiento de la sentencia y se sometería á la ejecución de la misma, bajo pena de pa-gar los fiadores al Pueblo de Puerto Rico la referida suma de trescientos dollars.
Jacinto Urbino fué citado por orden de la Corte de Dis-trito de Guayama para que compareciera ante ella el día 26 de abril del año expresado á oír la lectura del acta de acusa-ción, y aquella citación fué notificada á sus fiadores, sin que Urbino compareciera en el día señalado, ni alegara motivos que excusara su falta de comparecencia; por lo que, á virtud de moción del fiscal, la referida corte en el propio día 26 de abril declaró confiscada la fianza prestada por Guadalupe Cniz y Jorge Rivera.
Los fiadores solicitaron se levantara ó dejara sin efecto la confiscación de la fianza, por cuanto ellos habían buscado diligentemente á su fiado, quien por fin había sido capturado antes de finalizar el término de sesiones de la corte y se encon-traba ya recluido en la cárcel.
El acusado declaró bajo juramento que después que fué puesto.en libertad salió de la casa de su padre en el pueblo de Cidra para ir al de Comerío, donde estuvo trabajando algunas semanas sin que manifestara á su padre ó persona alguna el punto á dónde se marchaba, ni á qué iba, y cuando supo que las autoridades lo buscaban fue á Guayama para en-tregarse.
La corte teniendo en cuenta que el acusado se había pre-sentado antes de finalizar el término de sus sesiones, y consi-derando suficiente la excusa alegada, ordenó se dejara sin efecto la orden de confiscación de fianza, bajo la condición de que los fiadores Cruz y Rivera pagaran los gastos ocasionados por la incompafecencia del acusado.
Contra esa resolución el Fiscal de Guayama interpuso ape-*73iacióii, cuya procedencia ha sostenido el de esta Corte Su-prema.
Nuestra opinión es que el Juez inferior procedió con arreglo al artículo 396 del Código de Enjuiciamiento Criminal, sin que abusara del poder discrecional que dicho artí-culo le confiere.
No solamente consta en el récord que los fiadores com-parecieron y explicaron que habían practicado diligencias en biisca de Urbino, sino también aparece que el acusado explicó su falta de comparecencia, alegando, bajo juramento, que apenas tuvo noticias de que se le buscaba por las autori-dades, fué á G-uayama para presentarse y que antes de salir de la casa de su padre, le dijeron que su juicio tardaría dos ó tres meses en celebrarse.
La explicación dada por el acusado antes de que la Corte de Guayama levantara definitivamente su sesión, ó lo que es lo mismo, antes de finalizar el término de sus sesiones, es acep-table como excusa de su incomparecencia en el día señalado para oír la lectura de su acusación, pues si hubiera tratado de evadir el cumplimiento de la orden judicial, apenas oyó decir que se le buscaba por las autoridades, no se hubiera pre-sentado en el mismo lugar del juicio.
En nuestro sentir la Corte de Guayama no cometió abuso del poder discrecional conferídole por la Ley, y en su conse-cuencia procede la confirmación de la resolución apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Figueras, MacLeary y Wolf.